Citation Nr: 1400942	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-00 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for arthrofibrosis with instability, left knee, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for mechanical low back pain with ankylosing spondylitis, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for post-traumatic arthritis, left knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1998 through January 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In his substantive appeal dated December 2009, the Veteran requested a Board hearing.  The hearing request was withdrawn in October 2013.


FINDING OF FACT

In correspondence received by VA on October 25, 2013, prior to the promulgation of a decision by the Board, the Veteran withdrew from appellate review his claims for increased ratings for left knee arthrofibrosis with instability, mechanical low back pain with ankylosing spondylitis, and left knee post-traumatic arthritis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for entitlement to an increased rating for arthrofibrosis with instability, left knee, have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for withdrawal of the claim for entitlement to an increased rating for mechanical low back pain with ankylosing spondylitis have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204 (2013).

3.  The criteria for withdrawal of the claim for entitlement to an increased rating for post-traumatic arthritis, left knee, have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2013).  Withdrawal may be made by the appellant or by the authorized representative.  38 C.F.R. § 20.204(a) (2013).

The RO certified for appeal to the Board the issues of entitlement to increased ratings for left knee arthrofibrosis with instability, mechanical low back pain with ankylosing spondylitis, and left knee post-traumatic arthritis.  In correspondence received by VA on October 25, 2013, the Veteran stated that he wished to 
cancel both his appeal and his pending hearing request.  The Veteran's written correspondence satisfies the requirements for withdrawal of a substantive appeal.

Additionally, although the Veteran's representative submitted an appellant brief on December 26, 2013, the brief makes no clear assertions contrary to the clearly expressed wishes of the Veteran to withdraw his appeal, and does not address the Veteran's October 2013 correspondence.  Hence, the Board finds that the Veteran's clearly expressed wishes control this situation.

As the appellant has withdrawn his appeal as to these issues, there remain no allegations of errors of fact or law for appellate consideration.  The Board, therefore, has no jurisdiction to review the Veteran's claims for entitlement to increased ratings for left knee arthrofibrosis with instability, mechanical low back pain with ankylosing spondylitis, and left knee post-traumatic arthritis, and must dismiss the claims.



ORDER

The appeal concerning the issue of entitlement to an increased rating for arthrofibrosis with instability, left knee, is dismissed.

The appeal concerning the issue of entitlement to an increased rating for mechanical low back pain with ankylosing spondylitis is dismissed.

The appeal concerning the issue of entitlement to an increased rating for post-traumatic arthritis, left knee, is dismissed.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


